Case 15-21233         Doc 955        Filed 02/11/21           Entered 02/11/21 15:01:50    Page 1 of 10




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      NEW HAVEN DIVISION

 -------------------------------------------------------- X
 In re:                                                   :
                                                          :
 CURTIS JAMES JACKSON, III,                               :       CHAPTER 11
                                                          :
                             Debtor                       :       CASE NO. 15-21233(AMN)
 -------------------------------------------------------- X

     REORGANIZED DEBTOR’S REPLY IN FURTHER SUPPORT OF MOTION FOR
      ENTRY OF FINAL DECREE AND ORDER CLOSING THE CHAPTER 11 CASE

          Curtis James Jackson, III, (the “Reorganized Debtor”), hereby files his reply in further

 support of the Reorganized Debtor’s Motion for Entry of Final Decree and Order Closing Chapter

 11 Case (Doc. No. 950) (the “Motion”).

          1.       On January 14, 2021, the Reorganized Debtor filed the Motion, seeking the entry

 of a final decree and an order closing this bankruptcy case (the “Bankruptcy Case”). On January

 19, 2021, Reed Smith LLP and Peter Raymond (together, “Reed Smith”) filed their objection (Doc.

 No. 951) (the “Objection”) to the Motion. In the Objection, Reed Smith argued that the Bankruptcy

 Case should not be closed and that a final decree should not be entered at this time because of the

 pendency of the adversary captioned Curtis James Jackson, III v. Reed Smith LLP, No. 17-02005

 (the “Reed Smith Adversary Proceeding”) and Reed Smith’s pending Proof of Claim (the “Proof

 of Claim”). In the alternative, Reed Smith requested that, if the Court closes the Bankruptcy Case,

 the Reed Smith Adversary Proceeding be dismissed with prejudice, Reed Smith be awarded

 attorneys’ fees, and the Proof of Claim be allowed.

          2.       The arguments raised by Reed Smith do not prevent the closure of the Bankruptcy

 Case and the entry of a final decree. Bankruptcy cases may be closed while adversary proceedings




                                                              1
Case 15-21233      Doc 955     Filed 02/11/21      Entered 02/11/21 15:01:50         Page 2 of 10




 and determinations regarding proofs of claim are pending, and the Bankruptcy Court may retain

 jurisdiction over such proceedings. Moreover, the extraordinary alternative relief requested by

 Reed Smith is unwarranted.

        3.      11 U.S.C. § 350(a) provides: “After an estate is fully administered and the court

 has discharged the trustee, the court shall close the case.” Fed. R. Bankr. P. 3022 provides: “After

 an estate is fully administered in a chapter 11 reorganization case, the court, on its own motion or

 on a motion of a party in interest, shall enter a final decree in the case.” “A final decree is

 essentially an administrative task, a docket entry reflecting the conclusion of a case for record-

 keeping purposes.” McClelland v. Grubb & Ellis Consulting Servs. Co. (In re McClelland), 377

 B.R. 446, 453 (Bankr. S.D.N.Y. 2007). See also In re Fibermark, Inc., 369 B.R. 761, 767 (Bankr.

 D. Vt. 2007) (“[The final decree] does not, and is not designed to, identify the parties’ rights,

 memorialize the parties’ understandings, or establish any jurisdictional parameters.”).

        4.      “The phrase ‘fully administered’ is not defined by the Bankruptcy code or the

 Federal Rule of Bankruptcy Procedure. … Bankruptcy Rule 3022 is intended to allow bankruptcy

 courts flexibility in determining whether an estate is fully administered.” Spierer v. Federated

 Dep’t Stores, Inc. (In re Federated Department Stores, Inc.), 43 Fed. Appx. 820, 822 (6th Cir. 2002).

 See also Nesselrode v. Provident Fin., Inc. (In re Provident Fin., Inc.), 2010 Bankr. LEXIS 5047,

 *26 (9th Cir. BAP 2010) (“[B]ankruptcy courts have flexibility in determining whether an estate is

 fully administered by considering the factors set forth in Rule 3022, along with any other relevant

 factors.”), aff’d, 466 Fed. Appx. 672 (9th Cir. 2012); In re Union Home & Indus., 375 B.R. 912,

 917 (9th Cir. BAP 2007).

        5.      Courts that have considered the meaning of “fully administered” have looked to the

 Advisory Committee Note to the 1991 amendment to Rule 3022:




                                                  2
Case 15-21233     Doc 955         Filed 02/11/21   Entered 02/11/21 15:01:50        Page 3 of 10




        Entry of a final decree closing a chapter 11 case should not be delayed solely
        because the payments required by the plan have not been completed. Factors that
        the court should consider in determining whether the state has been fully
        administered include (1) whether the order confirming the plan has become final,
        (2) whether deposits required by the plan have been distributed, (3) whether the
        property proposed by the plan to be transferred has been transferred, (4) whether
        the debtor or the successor of the debtor under the plan has assumed the business
        or the management of the property dealt with by the plan, (5) whether payments
        under the plan have commenced, and (6) whether all motions, contested matters,
        and adversary proceedings have been finally resolved.

 Federal Rule of Bankruptcy Procedure 3022 Advisory Committee Note—1991 Amendment; see

 also In re Clinton Nurseries, Inc., 2020 Bankr. LEXIS 567, at *7 (Bankr. D. Conn. Mar. 4, 2020)

 (Tancredi, J.) (quoting same).

        Bankruptcy Rule 3022 is intended to allow bankruptcy courts flexibility in
        determining whether an estate is fully administered. . . . Moreover, [t]his statutory
        framework illustrates that determining when a case is 'fully administered' is a
        decision for the bankruptcy court based on consideration of numerous case-
        specific, procedural, and practical factors. The bankruptcy court is uniquely
        positioned to make this determination given that it will have overseen the particular
        debtor's case from the beginning and will have first hand knowledge of what matters
        have been, or need to be, completed before closure of the case. Further, the
        bankruptcy court will be very familiar with the debtor's confirmed plan of
        reorganization, the requirements for consummation of that plan, as well as the status
        of any pending motions, contested matters, and adversary proceedings. . . .
        Critically, not all the factors set forth in the Advisory Committee Note need to be
        present to establish that a case is fully administered for final decree purposes.

 In re Clinton Nurseries, Inc., 2020 Bankr. LEXIS 567, at *8-9 (citations and quotation marks

 omitted).

        6.      The Reorganized Debtor’s estate has been fully administered within the meaning

 of Bankruptcy Code section 350 and Federal Rule of Bankruptcy Procedure 3022.

        7.      First, the Order, dated July 7, 2016, (ECF Doc. No. 552, the “Confirmation Order”)

 confirming the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the

 Bankruptcy Code, dated May 25, 2016 (ECF Doc. No. 485, the “Plan”) has become final.




                                                   3
Case 15-21233      Doc 955      Filed 02/11/21     Entered 02/11/21 15:01:50       Page 4 of 10




        8.      Second, all payments required by the Plan have been fully distributed, with the sole

 exception of the Proof of Claim. The Disbursing Agent (as defined in the Plan) has paid unsecured

 creditors a dividend of 72% to 74% of their allowed claims and is holding funds sufficient to pay

 the Proof of Claim in the event that it is allowed.

        9.       Third, the Plan of Reorganization has been consummated, and the Reorganized

 Debtor received his Chapter 11 discharge. The Reorganized Debtor continues to manage his

 properties and operate in the ordinary course of business.

        10.     As to the last applicable factor, only the Reed Smith Adversary Proceeding and the

 adversary captioned Jackson v. GSO Management, LLC et al., Adv. Pro. No. 17-02068 (the “GSO

 Adversary Proceeding” and together with the Reed Smith Adversary Proceeding, the “Adversary

 Proceedings”), remain pending. Any recovery from those proceedings will not pass through the

 Reorganized Debtor’s estate and will go directly to the Reorganized Debtor.

        11.     Despite Reed Smith’s protestations, and for the avoidance of any doubt, the

 Reorganized Debtor is not attempting to use the closure of the Bankruptcy Case as a vehicle to

 cause the dismissal of the Reed Smith Adversary Proceeding. The Reorganized Debtor maintains

 that the Court should retain jurisdiction over the Adversary Proceedings to their completion.

        12.     Reed Smith cites Porges v. Gruntal & Co. (In re Porges), 44 F.3d 159, 162 (2d Cir.

 1995), for the proposition that the “general rule” that adversary proceedings ordinarily should be

 dismissed when the underlying bankruptcy case is terminated. (Objection, ⁋ 5.) This is a correct

 statement of the general rule. However, the Second Circuit in Porges went on to hold that

        [n]otwithstanding this general rule, however, nothing in the Bankruptcy Code
        requires a bankruptcy court to dismiss related proceedings automatically following
        the termination of the underlying case. . . . Indeed, section 349 of the Bankruptcy
        Code authorizes bankruptcy courts to alter the normal effects of the dismissal of a
        bankruptcy case if cause is shown. . . . Accordingly, we hold that the dismissal of
        an underlying bankruptcy case does not automatically strip a federal court of



                                                   4
Case 15-21233       Doc 955    Filed 02/11/21      Entered 02/11/21 15:01:50         Page 5 of 10




         jurisdiction over an adversary proceeding which was related to the bankruptcy case
         at the time of its commencement. The decision whether to retain jurisdiction should
         be left to the sound discretion of the bankruptcy court or the district court,
         depending on where the adversary proceeding is pending.

 44 F.3d at 162.

         13.     Thus, the Bankruptcy Court may retain jurisdiction of pending adversary

 proceedings. In deciding whether to retain jurisdiction of related proceedings, “a court must

 consider four factors in determining whether to continue to exercise jurisdiction: judicial economy,

 convenience to the parties, fairness, and comity.” Id. at 163.

         14.     Judicial economy is certainly best served by the Bankruptcy Court retaining

 jurisdiction over the Adversary Proceedings. Both have been pending for several years in front of

 this Court and are at a mature stage in litigation. Indeed, as Reed Smith notes, “[t]he Court and the

 parties have put considerable time and effort into the Adversary Proceeding, and the Court is

 intimately aware of the many facts and issues that have arisen during the course of that Adversary

 Proceeding.” (Objection, ¶ 8.) For the same reason, it obviously is more convenient to the parties

 to litigate in this forum.

         15.     It also would be unfair to dismiss to all the Adversary Proceedings at this point.

 The parties have spent years prosecuting the Adversary Proceedings in this Court, have expended

 significant funds, and have employed local counsel in Connecticut.

          16.    Last, comity does not counsel in favor of dismissing the Adversary Proceedings.

 The Reed Smith Adversary Proceeding directly implicates the Proof of Claim filed in this

 Bankruptcy Case. The GSO Adversary Proceeding involves acts that occurred after the

 commencement of the Bankruptcy Case and prior to confirmation of the Plan. Additionally, the

 Court retained jurisdiction over the Adversary Proceedings. (Confirmation Order, ¶ 24; Plan, §

 12.04 (“Under Bankruptcy Code sections 105(a) and 1142, and notwithstanding entry of the



                                                  5
Case 15-21233     Doc 955      Filed 02/11/21     Entered 02/11/21 15:01:50        Page 6 of 10




 Confirmation Order, occurrence of the Effective Date, and/or substantial consummation of the

 Plan, the Bankruptcy Court will retain exclusive jurisdiction over all matters arising out of or

 related to the Bankruptcy Case and the Plan to the fullest extent permitted by applicable law,

 including but not limited to jurisdiction to: . . . (c) hear and determine any and all adversary

 proceedings, motions, applications, and contested or litigated matters arising out of or related to

 the Bankruptcy Case or the Plan; [and] (r) hear and determine any objection to any Claim

 (including any Administrative Claim), including the allowance, classification, priority, secured

 status, compromise, estimation, subordination, or payment thereof[.]”).)

        WHEREFORE, the Court should grant the Motion, closing this Bankruptcy Case and

 issuing a final decree, retain jurisdiction over the Adversary Proceedings, and grant the

 Reorganized Debtor such other and further relief as justice requires.

        Dated this 11th day of February, 2021, at Bridgeport, Connecticut.

                                              CURTIS JAMES JACKSON, III,
                                              THE DEBTOR

                                       By:    /s/ John L. Cesaroni
                                              Zeisler & Zeisler, P.C.
                                              James Berman (ct06027)
                                              John L. Cesaroni (ct29309)
                                              10 Middle Street, 15th floor
                                              Bridgeport, CT 06604
                                              Tel:(203) 368-4234
                                              Fax: (203) 549-0432
                                              Email: jberman@zeislaw.com
                                                      jcesaroni@zeislaw.com
                                              Attorneys for the Debtor




                                                 6
Case 15-21233         Doc 955        Filed 02/11/21           Entered 02/11/21 15:01:50    Page 7 of 10




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      NEW HAVEN DIVISION

 -------------------------------------------------------- X
 In re:                                                   :
                                                          :
 CURTIS JAMES JACKSON, III,                               :       CHAPTER 11
                                                          :
                             Debtor                       :       CASE NO. 15-21233(AMN)
 -------------------------------------------------------- X

                                        CERTIFICATE OF SERVICE

          I, John L. Cesaroni, hereby certify that on the 11th day of February, 2021, the Reorganized

 Debtor’s Reply in Further Support of Motion for Entry of Final Decree and Order Closing the

 Chapter 11 Case was filed electronically and emailed via the Court’s CM/ECF electronic noticing

 system to the parties attached hereto on Exhibit A.

          Dated this 11th day of February, 2021, at Bridgeport, Connecticut.

                                                        CURTIS JAMES JACKSON, III,
                                                        THE DEBTOR

                                               By:      /s/ John L. Cesaroni
                                                        Zeisler & Zeisler, P.C.
                                                        James Berman (ct06027)
                                                        John L. Cesaroni (ct29309)
                                                        10 Middle Street, 15th floor
                                                        Bridgeport, CT 06604
                                                        Tel:(203) 368-4234
                                                        Fax: (203) 549-0432
                                                        Email: jberman@zeislaw.com
                                                                jcesaroni@zeislaw.com
                                                        Attorneys for the Debtor




                                                              7
Case 15-21233       Doc 955       Filed 02/11/21       Entered 02/11/21 15:01:50            Page 8 of 10




                                                EXHIBIT A

 Abigail Hausberg on behalf of U.S. Trustee U. S. Trustee USTPREGION02.NH.ECF@USDOJ.GOV
 Adam B. Markson behalf of 3rd Pty Defendant Neligan LLP amarks@uks.com
 Alexis Padilla on behalf of Creditor Curtis Scoon alexpadilla722@gmail.com
 Alexis Padilla on behalf of Creditor Byron Hord alexpadilla722@gmail.com
 Andrew S. Cannella on behalf of Creditor Suntrust Mortgage Inc. bkecf@bmpc-law.com
 Angeline N. Ioannou on behalf of Defendant Andrew W Jameson HartfordEService@LewisBrisbois.com
 Benjamin H. Nissim on behalf of Defendant R. Bruce Beckner bnissim@murthalaw.com atorres@murthalaw.com
 Benjamin H. Nissim on behalf of Defendant Paul H Trinchero bnissim@murthalaw.com atorres@murthalaw.com
 Benjamin H. Nissim on behalf of Defendant Hillary H Hughes bnissim@murthalaw.com atorres@murthalaw.com
 Benjamin H. Nissim on behalf of Defendant Garvey Schubert Barer bnissim@murthalaw.com
 atorres@murthalaw.com
 Benjamin H. Nissim on behalf of Defendant Je Jun Moon bnissim@murthalaw.com atorres@murthalaw.com
 Brian P. Guiney on behalf of Defendant R. Bruce Beckner bguiney@pbwt.com
 Brian P. Guiney on behalf of Defendant Je Jun Moon bguiney@pbwt.com
 Brian P. Guiney on behalf of Defendant Garvey Schubert Barer bguiney@pbwt.com
 Brian P. Guiney on behalf of Defendant Hillary H Hughes bguiney@pbwt.com
 Brian P. Guiney on behalf of Defendant Paul H Trinchero bguiney@pbwt.com
 Carl T. Gulliver on behalf of Other Prof. Alexis G. Padilla cgulliver@coanlewendon.com
 Christopher A. Lynch on behalf of Creditor Reed Smith LLP clynch@reedsmith.com claukamg@reedsmith.com
 Christopher E.H. Sanetti on behalf of Interested Party William Leonard Roberts II
 christopher.sanetti@lewisbrisbois.com
 Christopher H. Blau on behalf of Plaintiff Curtis James Jackson III cblau@zeislaw.com
 Craig Weiner on behalf of Spec. Counsel Robins Kaplan LLP cweiner@robinskaplan.com
 Craig Weiner on behalf of Debtor Curtis James Jackson III cweiner@robinskaplan.com
 Craig I. Lifland on behalf of Defendant Keystone Law lifland@halloransage.com costaj@halloransage.com
 Craig I. Lifland on behalf of Defendant Krzysztof Koch lifland@halloransage.com costaj@halloransage.com
 Craig I. Lifland on behalf of Defendant Lawrence Abramson lifland@halloransage.com costaj@halloransage.com
 Craig I. Lifland on behalf of Defendant Kancelaria Adwokacka lifland@halloransage.com costaj@halloransage.com
 Craig I. Lifland on behalf of Defendant Europejskie Centrum Kultury I Edukacji "Hanza Art" SP. Z.O.O.
 lifland@halloransage.com costaj@halloransage.com
 Craig M Reiser on behalf of Defendant Peter Raymond creiser@axinn.com
 Craig M Reiser on behalf of Defendant Reed Smith LLP creiser@axinn.com
 Daniel F. Gosch on behalf of Creditor Mark Krywko dgosch@dickinson-wright.com
 Daniel F. Gosch on behalf of Creditor Jason Krywko dgosch@dickinson-wright.com
 Daniel F. Gosch on behalf of Creditor Gregroy Wysocki dgosch@dickinson-wright.com
 Daniel F. Gosch on behalf of Creditor Michael Krywko dgosch@dickinson-wright.com
 Daniel F. Gosch on behalf of Creditor Sleek Audio LLC dgosch@dickinson-wright.com
 David B. Shemano on behalf of Plaintiff Curtis James Jackson III jleland@robinskaplan.com
 David B. Shemano on behalf of Debtor Curtis James Jackson III jleland@robinskaplan.com
 David B. Shemano on behalf of Spec. Counsel Curtis James Jackson jleland@robinskaplan.com
 David B. Shemano on behalf of Plaintiff G-Unit Film & Television Inc. jleland@robinskaplan.com
 David W. Case on behalf of Creditor SunTrust Bank dcase@mdmc-law.com lgilbert@mdmc-law.com
 David W. Case on behalf of Creditor SunTrust Mortgage dcase@mdmc-law.com lgilbert@mdmc-law.com
 Drew A Hillier on behalf of Defendant Peter Raymond DHillier@axinn.com khibert@axinn.com
 Drew A Hillier on behalf of Defendant Reed Smith LLP DHillier@axinn.com khibert@axinn.com
 Elizabeth J. Austin on behalf of Creditor Lastonia Leviston eaustin@pullcom.com rmccoy@pullcom.com
 Erick M. Sandler on behalf of Defendant Paul H Trinchero emsandler@daypitney.com rmadison@daypitney.com
 Erick M. Sandler on behalf of Defendant Je Jun Moon emsandler@daypitney.com rmadison@daypitney.com
 Erick M. Sandler on behalf of Defendant R. Bruce Beckner emsandler@daypitney.com rmadison@daypitney.com
 Erick M. Sandler on behalf of Defendant Hillary H Hughes emsandler@daypitney.com rmadison@daypitney.com
 Erick M. Sandler on behalf of Defendant Garvey Schubert Barer emsandler@daypitney.com
 rmadison@daypitney.com




                                                      8
Case 15-21233       Doc 955      Filed 02/11/21       Entered 02/11/21 15:01:50           Page 9 of 10



 Geoffrey A. Fields on behalf of Creditor Gregroy Wysocki gfields@dickinsonwright.com
 WTaylor@dickinsonwright.com
 Geoffrey A. Fields on behalf of Creditor Michael Krywko gfields@dickinsonwright.com
 WTaylor@dickinsonwright.com
 Geoffrey A. Fields on behalf of Creditor Mark Krywko gfields@dickinsonwright.com
 WTaylor@dickinsonwright.com
 Geoffrey A. Fields on behalf of Creditor Sleek Audio LLC gfields@dickinsonwright.com,
 WTaylor@dickinsonwright.com
 Geoffrey A. Fields on behalf of Creditor Jason Krywko gfields@dickinsonwright.com
 Taylor@dickinsonwright.com
 Gregory J. Guest on behalf of Creditor Jason Krywko gguest@dickinson-wright.com
 Gregory J. Guest on behalf of Credito Mark Krywko gguest@dickinson-wright.com
 Gregory J. Guest on behalf of Creditor Michael Krywko gguest@dickinson-wright.com
 Gregory J. GuesT on behalf of Creditor Gregroy Wysocki gguest@dickinson-wright.com
 Gregory J. Guest on behalf of Creditor Sleek Audio LLC gguest@dickinson-wright.com
 Hunter Shkolnik on behalf of Creditor Lastonia Leviston hunter@napolilaw.com
 Ilan Markus on behalf of Defendant Bernard Gudvi imarkus@barclaydamon.com
 docketing@barclaydamon.com;mcenkus@barclaydamon.com
 Ilan Markus on behalf of Defendant Nicholas Brown imarkus@barclaydamon.com
 docketing@barclaydamon.com;mcenkus@barclaydamon.com
 Ilan Markus on behalf of Defendant Michael Oppenheim imarkus@barclaydamon.com
 docketing@barclaydamon.com;mcenkus@barclaydamon.com
 Ilan Markus on behalf of Defendant William Braunstein imarkus@barclaydamon.com
 docketing@barclaydamon.com;mcenkus@barclaydamon.com
 Ilan Markus on behalf of Defendant GSO Business Management LLC imarkus@barclaydamon.com
 docketing@barclaydamon.com;mcenkus@barclaydamon.com
 Ilan Markus on behalf of 3rd Party Plaintiff GSO Business Management LLC imarkus@barclaydamon.com
 docketing@barclaydamon.com;mcenkus@barclaydamon.com
 Imran H. Ansari on behalf of Debtor Curtis James Jackson III iansari@aidalalaw.com
 Imran H. Ansari on behalf of Plaintiff Curtis James Jackson III iansari@aidalalaw.com
 Irve J. Goldman on behalf of Creditor Lastonia Leviston igoldman@pullcom.com rmccoy@pullcom.com
 James Berman on behalf of Plaintiff Curtis James Jackson III jberman@zeislaw.com, kjoseph@zeislaw.com
 James Berman on behalf of Plaintiff G-Unit Film & Television Inc. jberman@zeislaw.com, kjoseph@zeislaw.com
 James Berman on behalf of Debtor Curtis James Jackson III jberman@zeislaw.com, kjoseph@zeislaw.com
 James Berman on behalf of Debtor's Attorney Zeisler & Zeisler P.C. jberman@zeislaw.com, kjoseph@zeislaw.com
 James Berman jberman@zeislaw.com kjoseph@zeislaw.com
 James P. Muenker on behalf of Debtor Curtis James Jackson III jmuenker@neliganlaw.com
 Jessica Grossarth Kennedy on behalf of Creditor Lastonia Leviston jgrossarth@pullcom.com rmccoy@pullcom.com
 John D. Gaither on behalf of Debtor Curtis James Jackson III jgaither@neliganlaw.com
 John J. Monaghan on behalf of Creditor SunTrust Bank john.monaghan@hklaw.com
 John J. Monaghan on behalf of Creditor SunTrust Mortgage john.monaghan@hklaw.com
 John L. Cesaroni on behalf of Debtor Curtis James Jackson III jcesaroni@zeislaw.com
 John L. Cesaroni on behalf of Plaintiff Curtis James Jackson III jcesaroni@zeislaw.com
 John L. Cesaroni on behalf of Defendant Curtis James Jackson III jcesaroni@zeislaw.com
 Jonathan D. Goins on behalf of Defendant William Leonard Roberts II jonathan.goins@lewisbrisbois.com,
 Antonia.brown@lewisbrisbois.com
 Joseph P. Baratta on behalf of Plaintiff Curtis James Jackson III jpbaratta@barattalaw.com
 Joseph P. Baratta on behalf of Debtor Curtis James Jackson III jpbaratta@barattalaw.com
 Joshua W. Cohen on behalf of Defendant Garvey Schubert Barer jwcohen@daypitney.com
 apetranek@daypitney.com
 Joshua W. Cohen on behalf of Defendant Paul H Trinchero jwcohen@daypitney.com apetranek@daypitney.com
 Joshua W. Cohen on behalf of Defendant Hillary H Hughes jwcohen@daypitney.com apetranek@daypitney.com
 Joshua W. Cohen on behalf of Defendant R. Bruce Beckner jwcohen@daypitney.com apetranek@daypitney.com
 Joshua W. Cohen on behalf of Defendant Je Jun Moon jwcohen@daypitney.com apetranek@daypitney.com
 Kathleen M. St. John on behalf of Creditor SunTrust Mortgage kathleen.stjohn@hklaw.com
 Kathleen M. St. John on behalf of Creditor SunTrust Bank kathleen.stjohn@hklaw.com



                                                      9
 Case 15-21233         Doc 955      Filed 02/11/21       Entered 02/11/21 15:01:50           Page 10 of
                                               10


Kim L. McCabe on behalf of U.S. Trustee U. S. Trustee kim.mccabe@usdoj.gov
Kristin B. Mayhew on behalf of Creditor SunTrust Bank kmayhew@mdmc-law.com kwarshauer@mdmc-
law.com;bdangelo@mdmc-law.com
Kristin B. Mayhew on behalf of Creditor SunTrust Mortgage kmayhew@mdmc-law.com kwarshauer@mdmc-
law.com;bdangelo@mdmc-law.com
Leron E. Rogers on behalf of Interested Party William Leonard Roberts II leron.rogers@lewisbrisbois.com
Leron E. Rogers on behalf of Defendant William Leonard Roberts II leron.rogers@lewisbrisbois.com
Lynne B. Xerras on behalf of Creditor SunTrust Bank lynne.xerras@hklaw.com
Lynne B. Xerras on behalf of Creditor SunTrust Mortgage lynne.xerras@hklaw.com
Michael Malkovich on behalf of Creditor Dorothy DeJesus michael@xanthakos-malkovich.net
Michael Malkovich on behalf of Plaintiff Candace Scott michael@xanthakos-malkovich.net
Michael Malkovich on behalf of Creditor Candace Scott michael@xanthakos-malkovich.net
Michael Malkovich on behalf of Plaintiff Dorothy DeJesus michael@xanthakos-malkovich.net
Michael R. Enright on behalf of Creditor Michael Krywko menright@rc.com
Michael R. Enright on behalf of Creditor Mark Krywko menright@rc.com
Michael R. Enright on behalf of Creditor Gregroy Wysocki menright@rc.com
Michael R. Enright on behalf of Creditor Sleek Audio LLC menright@rc.com
Michael R. Enright on behalf of Creditor Jason Krywko menright@rc.com
Myles H. Alderman, Jr on behalf of Defendant William Leonard Roberts II myles.alderman@alderman.com,
courts@alderman.com
Ofer Reger on behalf of Debtor Curtis James Jackson III oreger@robinskaplan.com
Ofer Reger on behalf of Plaintiff Curtis James Jackson III oreger@robinskaplan.com
Patrick J Neligan on behalf of Debtor's Attorney Neligan Foley LLP pneligan@neliganlaw.com
rclark@neliganlaw.com;rclark@ecf.courtdrive.com;jmuenker@neliganlaw.com
Patrick J Neligan on behalf of Debtor Curtis James Jackson III pneligan@neliganlaw.com,
rclark@neliganlaw.com;rclark@ecf.courtdrive.com;jmuenker@neliganlaw.com
Patrick M. Birney on behalf of Creditor Sleek Audio LLC pbirney@rc.com, ctrivigno@rc.com
Patrick M. Birney on behalf of Creditor Gregroy Wysocki pbirney@rc.com ctrivigno@rc.com
Patrick M. Birney on behalf of Creditor Mark Krywko pbirney@rc.com ctrivigno@rc.com
Patrick M. Birney on behalf of Creditor Jason Krywko pbirney@rc.com ctrivigno@rc.com
Patrick M. Birney on behalf of Creditor Michael Krywko pbirney@rc.com ctrivigno@rc.com
Philip Freidin on behalf of Creditor Lastonia Leviston pfreidin@fdlaw.net
Robert W. Cassot on behalf of 3rd Pty Defendant Boulevard Management Inc. rcassot@morrisonmahoney.com
Scott S. Orenstein on behalf of Defendant Andrew W Jameson scott.orenstein@snet.net
Seymour Roberts, Jr on behalf of Debtor Curtis James Jackson III sroberts@neliganlaw.com
Thomas G. Rohback on behalf of Creditor Reed Smith LLP trohback@axinn.com
Thomas G. Rohback on behalf of Defendant Peter Raymond trohback@axinn.com
Thomas G. Rohback on behalf of Defendant Reed Smith LLP trohback@axinn.com
U. S. Trustee USTPRegion02.NH.ECF@USDOJ.GOV




                                                    10
